Citation Nr: 1744188	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  07-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as of September 23, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980, and May 2003 to April 2004, with additional Army National Guard service of over 25 years from 1980 to 2011. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2015, the Board denied the Veteran's left knee increased rating claims on a schedular basis and remanded the issues of entitlement to an extraschedular rating and TDIU for further development.  

The Board notes that during the course of the appeal, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) which was subsequently denied by the RO in a June 2012 decision.  In September 23, 2013, the RO received another claim for entitlement to TDIU.  Therefore, the Board finds that prior to September 23, 2013, the Veteran's TDIU claim was separately adjudicated and the Veteran did not submit a notice of disagreement to this decision.  As such, the period prior to September 23, 2013 is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).

After further development, the issues on appeal are now ready for adjudication. 


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is adequately addressed by the schedular criteria, and a rating on an extraschedular basis is not for application.

2.  Throughout the entire period on appeal, the Veteran's combined disability rating is 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on an extraschedular basis for the Veteran's service-connected left knee disability have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Considerations

The Veteran asserts that his left knee disability is not properly considered by the scheduler ratings and requests an extraschedular disability rating.

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran has asserted that the Board should evaluate the collective impact of his service-connected disabilities when considering whether an extraschedular rating is warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that consideration of an extraschedular rating "may be based on the collective impact of the [V]eteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In support, the Federal Circuit noted that the term "evaluations" in 38 C.F.R. § 3.321 (b) "suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate." 

However, in the Board's view, the Federal Circuit's analysis can reasonably pertain only to the second step in Thun.  Indeed, neither the Federal Circuit nor 38 C.F.R. § 3.321(b) suggest that any collective analysis is required when answering the preliminary question of whether the relevant diagnostic codes are adequate.  Rather, practicality dictates that this analysis must still be performed for each disability on an individual basis.  Thus, while the impact of the Veteran's disorders should be considered collectively on factors such as missed work or periods of hospitalization, such consideration is unnecessary if VA finds the relevant diagnostic codes to be adequate.

In this case, the Board finds that the Veteran's left knee disability is adequately contemplated by the applicable schedular rating criteria.  Specifically, the Board has reviewed all of his relevant symptoms related to his left knee disability, including pain, swelling, instability, and falls, which impacts his ability to perform activities of daily living (such as walking, sitting, standing, climbing stairs, bathing, etc.), and requires the use of a cane/walker/brace and pain medication therapy.  Nevertheless, the Board concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board notes that in considering its responsibility to assess functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated when evaluating his left knee disability.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  

With respect to the consideration of exceptional factors and the combined effects of the Veteran's service-connected disabilities, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted, and the requirements of Johnson have not been reached.  See Thun, 22 Vet. App. at 11; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the issues on appeal, the Board has also considered the Veteran's statements that his service-connected disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of the Veteran's service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, based on evidence of record, the Board determines that entitlement to an additional rating on an extraschedular basis is not warranted for any period during the period on appeal.

TDIU

During the course of the appeal, the Veteran has been granted a 100 percent rating from October 29, 2012, based on the combined effect of his service-connected disabilities.  The Board notes the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) which indicates that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  As such, there remains no legal basis upon which to assign a TDIU during the period on appeal.

Further, the Board notes that the Veteran, through his authorized representative, specifically stated in his August 2017 post-remand brief that he wants the TDIU issue to be "considered as moot" in light of the fact that the "rating decision was completed prior to the appellant filing for entitlement to total benefits based on TDIU."  Therefore, the Board finds that the RO's assignment of a combined 100 percent disability for the entire period on appeal for this issue to be a full grant of the benefits sought by the Veteran.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Further, the Veteran has been provided with VA examinations.  Moreover, as discussed below, the Veteran has also been provided with additional VA examinations per the Board's prior remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in September 2015 in order to obtain additional medical records and a new VA examination in connection with the Veteran's extraschedular and TDIU claims.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all relevant, outstanding, and available medical records have been obtained.  Additionally, the Veteran has been provided with VA examinations in December 2015 and May 2017.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to an extraschedular rating for a left knee disability is denied.

Entitlement to TDIU, as of September 23, 2013, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


